PD-0430-15
                      NO.
                                IN THE

                 TEXAS COURT OF CRIMINAL APPEALS
                            AUSTIN, TEXAS     .
                                                             EOELVED
                      CALVIN LOUISE RUSHING             COURT OF CRMIWAl APPEALS

                                 VS.
                                                               APR 17 2015
                        THE STATE OF TEXAS

                                                         ,\t—j    t\ ^-^^.a^   (T^Q
                                                         >;^M\3i rMUvw<j>B.<ui, ^il

                  FROM APPEAL NO.      12-14-00112-CR

                    TRIAL CAUSE NO.      2012-0431
                                                                            FILED IN
                            ANGELIA COUNTY
                                                             COURT OF CRIMINAL APPEALS
                                                                         APR 17 20^5
            APPELLANT'S MOTION REQUESTING SUSPENSION
              OF TEXAS RULE OF APPELLATE PROCEDURE,                  Abel Acosta, Clerk
                             RULE 9.3[b]


TO THE TEXAS COURT OF CRIMINAL APPEALS:
   Comes now, Calvin Louise Rushing, hereafter styled as the,
Appellant, who in accordance with Texas Rules Of Appellate Pro
cedure, Rule 2, and hereby request The Texas Court Of Criminal
Appeals will suspend operation and/or application of the required
number of copies of Appellant's Pro-Se Petition For Discretionary
Review pursuant to Texas Rule Of Appellate Procedure, Rule 9.3[b];
As Appellant will argue and show unto The Court as follows:

                                 I.

   The Appellant, Calvin Louise Rushing, is a Texas Department
Of criminal Justice-Institutional Division inmate ,#1925565, held
in confinement at The Allen B. Polunsky Unit [3872 FM 350 South-
Livingston, Texas 77351], serving a sentence of fifty[50] years.


                                 II.

   The Appellant, Calvin Louise Rushing, at all times hereto
mentioned during his trial before the judge and during the direct
appellate appeal process has been and has remained indigent having
executed a sworn and valid proper pauperis oath declaring his
indigency to that effect on file in this case.


                                III.

   The Appellant as a Texas prison inmate does not receive nor
earn any monetary funds for his imprisonment or hard labor; And
neither does the Appellant as a prison inmate has access to any
copy machine nor printer to duplicate the required number of
copies of his Pro-Se Petition For discretionary Review; Further
more, Appellant is without family or friends available to copy
or print up the necessary number of copies of his Pro-Se Petit
ion For Discretionary Review; Therefore, Appellant request The
Court to 'Suspend* the rule requirement of Texas Rule Of Appe
llate Procedure, Rule 9.3[b].



                                IV.

                            CONCLUSION

   WHEREFORE, PREMISES CONSIDERED, Appellant, Calvin Louise Rus
hing, respectfully prays The Court to Suspend-Operation- of Texas
Rule Of Appellate Procedure, Rule 9.3[b], to which relief Appell
ant humbly accepts.




                                              LOUISE RUSHING
                                       TDCJ-ID# 1925565
                                       ALLEN B. POLUNSKY UNIT
                                       3872 FM 350 SOUTH
                                       LIVINGSTON, TEXAS 77351




                      -2-
                           V.
                        CERTIFICATE OF SERVICE

  I, Calvin Louise Rushing, hereby certify that a copy of
Motion Requesting Suspension Of Tex. R. App. Proc, Rule 9.3
[b], has been mailed by U.S. Postal Service on this 13th   day
of april          , 2015, addressed to:

Cathy Lusk,   Clerk ,
12Th Court Of Appeals
1517 WEST FRONT STREET, STE# 354
TYLER,   TEXAS 75702




                             -3-